Citation Nr: 1020231	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  08-28 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of a 
shrapnel wound to the left foot.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as a panic disorder, anxiety 
with associated depression, and posttraumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from 
March 1957 to March 1960 and in the Army from February 1961 
to July 1964 and from February 1965 to March 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied service connection for 
shrapnel wound to the left foot and for panic 
disorder/anxiety associated with depression.  

The Veteran and his wife presented testimony before a 
Decision Review Officer (DRO) in August 2008.  A transcript 
of the hearing is of record.  

The Board notes that during the pendency of the Veteran's 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of 
the claim, reported symptoms, and the other information of 
record.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  In 
light of the foregoing, the Veteran's claim for service 
connection for a psychiatric disorder has been 
recharacterized as shown on the title page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.  Such development would ensure 
that his due process rights, including those associated with 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2009), are met.

The Veteran contends that he has an acquired psychiatric 
disorder, claimed as a panic disorder, anxiety with 
associated depression, and PTSD, as well as residuals of a 
shrapnel wound to his left foot, as a result of service.  He 
reports serving with the B Battery, 2nd Battalion, 20th 
Artillery, 1st Air CAV Division in Vietnam when he was hit in 
the foot with shrapnel while the unit was receiving mortar 
fire.  The Veteran contends that he did not receive any 
medical attention, though he spoke to a medic, that he pulled 
the shrapnel out of his own foot, that he was traumatized by 
this event, that he walked with a limp for two years as a 
result, and that he currently has tenderness in the area 
where the shrapnel hit.  The Veteran also reports serving as 
a gunner on a helicopter and was told one time to stay behind 
alone to guard a truck, at which time he hid in the brush 
when he heard the Viet Cong come around.  He describes 
general, rather than specific, stressful situations he 
endured in Vietnam and asserts that he was in constant fear.  
The Veteran reports that he was fearful of not knowing when 
the helicopter on which he was a gunner would be shot down 
and being out in the field and being shot at by the Viet 
Cong.  He also reports that he was supposed to go to NCO 
school upon his return to the United States after serving in 
Vietnam but went AWOL and also became an alcoholic.  See VA 
Form 21-526 received July 2006; VA Forms 21-4138 dated 
January 2007 and December 2008; February 2008 notice of 
disagreement (NOD); August 2008 transcript.  

As an initial matter, the RO has not requested the Veteran's 
service personnel records, which are necessary to not only 
corroborate the dates during which he served in Vietnam, but 
also to corroborate his contention that he went AWOL after 
serving in Vietnam.  On remand, the RO/AMC should make 
efforts to obtain the Veteran's complete Official Military 
Personnel File (OMPF) from his period of active service in 
the Marine Corps (March 1957 to March 1960) and his periods 
of active service in the Army (February 1961 to July 1964 and 
February 1965 to March 1968).

Secondly, although the RO sent the Veteran appropriate notice 
concerning his claim for service connection for a panic 
disorder and anxiety with associated depression, the Board 
finds that notice tailored specifically to his claim for PTSD 
should be issued.  This is especially important in light of 
the Clemons v. Shinseki decision discussed in the 
Introduction.  

Pursuant to 38 C.F.R. § 3.159(c)(4) (2009), a medical 
examination will be provided or a medical opinion obtained if 
review of the evidence of record reveals that an examination 
or opinion is necessary for a decision to be rendered.  See 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  While 
the Board acknowledges that the Veteran's service treatment 
records are devoid of reference to complaint of, or treatment 
for, any psychiatric problems or problems with his left foot, 
it finds that the Veteran is competent to report sustaining a 
shrapnel wound to his left foot during service, and is also 
competent to describe the circumstances of his service in 
Vietnam.  Any residuals from a shrapnel wound to his left 
foot are also capable of lay observation.  See Layno v. 
Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 
16 Vet. App 370, 374 (2002).

In light of the foregoing, appropriate VA examinations are 
necessary for the purpose of determining whether the Veteran 
has a current psychiatric disorder and/or residuals from the 
alleged shrapnel wound to his left foot and, if so, whether 
any disorder is related to service.  The Board notes that the 
Veteran's primary care physician, a specialist in internal 
medicine, reports that the Veteran has PTSD.  See June 2008 
letter from Dr. J.R. Chauvin.  Also, it was noted in October 
2003 that the Veteran had an underlying history of what 
sounded like anxiety and that he had recently had what 
appeared to be a panic attack.  See record from Dr. Chauvin.  

Lastly, the Board notes that in an August 2008 statement in 
support of claim, the Veteran indicated that he was attaching 
a letter he wrote to a friend while he was in Vietnam.  The 
letter, dated February 1966, indicates that the Veteran was 
in Vietnam and that more men were getting killed everyday 
such that the Veteran was not sure he would make it away from 
there.  The Veteran's representative has requested that the 
RO/AMC attempt to obtain copies of all the letters the 
Veteran has in his possession that he wrote during service.  
The Board agrees and this action must be accomplished on 
remand.  

The Veteran is hereby notified that it is his responsibility 
to report for any scheduled VA examination and to cooperate 
in the development of the case, and that the consequences of 
failing to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2009).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice 
tailored specifically to his claim for 
entitlement to service connection for 
PTSD.  Inform him about (1) the 
information and evidence not of record 
that is necessary to substantiate the 
claim for service connection for PTSD; 
(2) the information and evidence that VA 
will seek to provide; and (3) the 
information and evidence he is expected 
to provide.

The Veteran should be asked to submit 
copies of all the letters he has in his 
possession that he wrote during service, 
to include during his service in Vietnam.  

He should also be asked to submit a more 
specific and detailed statement 
describing his alleged stressors, as set 
forth above in the body of this remand.  
He should be informed that specific dates 
(within a 60 day window), locations, 
circumstances, and names of those 
involved in the reported incidents would 
prove helpful in attempting to verify his 
stressors.

2.  Request from the appropriate 
custodian the Veteran's Official Military 
Personnel File (OMPF) from his period of 
active service in the Marine Corps (March 
1957 to March 1960) and his periods of 
active service in the Army (February 1961 
to July 1964 and February 1965 to March 
1968).

3.  Thereafter, if the Veteran has 
provided sufficient information, request 
that the U.S. Army and Joint Services 
Records Research Center (JSRRC) provide 
any available information that might 
corroborate his alleged in-service 
stressors.

4.  When the above development has been 
completed, schedule the Veteran for a VA 
psychiatric examination.  The claims file 
and a copy of this remand must be 
reviewed by the examiner.  The VA 
examiner should indicate in the report if 
the claims file was reviewed.  All 
necessary tests should be conducted and 
all clinical findings reported in detail.

The examiner is requested to provide an 
opinion as to the diagnosis of all 
psychiatric disorders found to be 
present.  The examiner is asked to 
determine whether the Veteran has PTSD 
under the criteria as set forth in DSM-
IV.

The examiner should provide an opinion as 
to whether it is at least as likely as 
not that any current psychiatric 
disorder, including PTSD, had its onset 
during active duty or is related to any 
in-service disease, injury or event, to 
include any of the alleged stressor 
events.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

5.  Make arrangements for the Veteran to 
have an appropriate examination of his 
left foot.  The claims folder, to include 
a copy of this remand, must be made 
available to and reviewed by the examiner 
in conjunction with the examination 
report.  Any indicated studies should be 
performed.  

The examiner is asked to identify all 
disabilities of the left foot found to be 
present.  

The examiner is asked to state whether it 
is at least as likely as not that any 
current disability of the left foot is 
related to the Veteran's military 
service, including the shrapnel injury he 
allegedly sustained.

The examiner must provide a comprehensive 
report including complete rationale for 
all opinions and conclusions reached.

6.  Review the claims file and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination reports.  
If the requested reports do not include 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.

7.  Finally, readjudicate the claims.  If 
the benefits sought on appeal remain 
denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC), and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

